DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 3, 5, 11 and 12 is withdrawn in view of the newly discovered reference(s) to Shih (US 2016/0299316 A1) and Ahn et al (US 2014/0184875 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al (US 2016/0227082 A1) in view of Ahn et al (US 2014/0184875 A1).
In regard to claim 1, Hsueh et al discloses an iris lens assembly (page 4, section [0069], Figure 1), having a total effective focal length f (page 6, TABLE 1, “f=6.20 mm”), and the iris lens assembly comprising sequentially a first lens (Figure 1, “110”), a second lens (Figure 1, “120”) and a third lens (Figure 1, “130”) from an object side to an image plane along an optical axis (Figure 1), wherein, the first lens has a positive refractive power (page 6, TABLE 1, “f1=3.14 mm”), and an object-side surface of the first lens is a convex surface (Figure 1, “111”); each of the second lens and the third lens has a positive refractive power or a negative refractive power (page 6, TABLE 1, “f2 = -4.41 mm, f3 = -46.84 mm”); and a distance TTL from the object-side surface of the first lens to the image plane on the optical axis and the total effective focal length f satisfy 0.7<TTL/f<1.1 → 5.891 mm/6.20 mm = 0.95 (page 6, TABLE 1), wherein the iris lens assembly further comprises an infrared (IR) optical filter arranged between the third lens and the image plane (page 4, section [0073], Figure 1, “140”), but does not specifically disclose wherein a band-pass wave band of the infrared (IR) optical filter ranges from 750nm to 900nm.
Within the same field of endeavor, Ahn et al teaches that it is desirable for a band-pass wave band of an infrared optical filter in lens assemblies to range from about 800nm to 950nm for the purpose of providing an improved lens assembly using a small number of lenses (page 1, section [0006] & page 2, section [0056]) and it has been held wherein in the case where the claimed ranges "overlap or lie inside ranges disclosed by prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for band-pass wave band of the infrared (IR) optical filter of Hsueh et al to range from 750nm to 900nm since Ahn et al teaches that it is desirable for the purpose of providing an improved lens assembly using a small number of lenses and a prima facie case of obviousness exists wherein claimed ranges "overlap or lie inside ranges disclosed by the prior art."
Regarding claim 2, Hsueh et al discloses said iris lens assembly comprising an aperture diaphragm arranged between the object side and the first lens (Figure 1, “100”), wherein a distance SL from the aperture diaphragm to the image plane on the optical axis and the distance TTL from the object-side surface of the first lens to the image plane on the optical axis satisfy 0.70<SL/TTL<1.25 → 5.306/5.891 = 0.90 (page 6, TABLE 1).
Regarding claim 9, Hsueh et al discloses wherein the second lens has a negative refractive power, and an effective focal length f1 of the first lens and an effective focal length f2 of the second lens satisfy -0.9<f1/f2<-0.2 → 3.14/-4.41 = -0.71 (page 6, TABLE 1).
Claims 1, 3, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2016/0299316 A1) in view of Ahn et al (US 2014/0184875 A1).
In regard to claims 1 and 12, Shih discloses an iris lens assembly (page 1, sections [0021-0022], Figure 1A), having a total effective focal length f (page 2, TABLE 1, “f=2.29 mm”), and the iris lens assembly comprising sequentially a first lens (Figure 0.97), wherein the iris lens assembly further comprises an optical filter arranged between the third lens and the image plane (page 2, section [0024], Figure 1A, “52”), but does not specifically disclose an infrared filter wherein a band-pass wave band of the filter ranges from 750nm to 900nm or 790nm to 830nm.
Within the same field of endeavor, Ahn et al teaches that it is desirable for lens assemblies to comprise an infrared optical filter with a band-pass wave band in the range from about 800nm to 950nm for the purpose of providing an improved lens assembly using a small number of lenses (page 1, section [0006] & page 2, section [0056]) and it has been held wherein in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the filter of Shih to comprise an infrared filter with a band-pass wave band in the range from 750nm to 900nm since Ahn et al teaches that it is desirable for the purpose of providing an improved lens assembly using a small prima facie case of obviousness exists wherein claimed ranges "overlap or lie inside ranges disclosed by the prior art."
Regarding claim 3, Shih discloses wherein a center thickness CT1 of the first lens on the optical axis, a center thickness CT2 of the second lens on the optical axis and a center thickness CT3 of the third lens on the optical axis satisfy 0.8<CT1/(CT2+CT3)<1.3 → 0.827/(0.442+0.2) = 1.29 (page 2, TABLE 1).
Regarding claim 5, Shih discloses wherein a center thickness CT1 of the first lens on the optical axis and a center thickness CT2 of the second lens on the optical axis satisfy 1.7<CT1/CT2<3 → 0.827/0.442 = 1.87 (page 2, TABLE 1).
Claims 25, 28, 30, 31 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 2018/0164547 A1) in view of Ahn et al (US 2014/0184875 A1).
In regard to claim 25, Fang discloses an iris lens assembly (page 1, sections [0014-0015], Figure 1), comprising sequentially a first lens, a second lens and a third lens from an object side to an image plane along an optical axis (Figure 1, “L1, L2, L3”), wherein the first lens has a positive refractive power (page 2, TABLE 1, “f1=4.541782 mm”), and an object-side surface of the first lens is a convex surface (Figure 1, “L1”); each of the second lens and the third lens have a positive refractive power or a negative refractive power (page 2, TABLE 1, “f2=12.8574 mm, f3=18.61419 mm”); and a distance SAG32 from an intersection point of an image-side surface of the third lens and the optical axis to an effective radius vertex of the image-side surface of the third lens on the optical axis, and a center thickness CT3 of the third lens on the optical axis satisfy 0.1<|SAG32/CT3|<0.8 → |-0.147/0.347| = 0.42 (page 3, TABLE 2), wherein the 
Within the same field of endeavor, Ahn et al teaches that it is desirable for lens assemblies to comprise an infrared optical filter with a band-pass wave band in the range from about 800nm to 950nm for the purpose of providing an improved lens assembly using a small number of lenses (page 1, section [0006] & page 2, section [0056]) and it has been held wherein in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the filter of Fang to comprise an infrared filter with a band-pass wave band in the range from 750nm to 900nm since Ahn et al teaches that it is desirable for the purpose of providing an improved lens assembly using a small number of lenses and a prima facie case of obviousness exists wherein claimed ranges "overlap or lie inside ranges disclosed by the prior art."
Regarding claim 28, Fang discloses wherein a sum of a center thickness ΣCT of the first lens to the third lens on the optical axis, and a distance TTL from the object-side surface of the first lens to the image plane on the optical axis satisfy ΣCT/TTL<0.4 → (0.612+0.222+0.347/5.332) = 0.22 (pages 2 & 3, TABLE 2).
Regarding claim 30, Fang discloses wherein a center thickness CT1 of the first lens on the optical axis, a center thickness CT2 of the second lens on the optical 1.08 (pages 2 & 3, TABLE 2).
Regarding claim 31, Fang discloses said iris lens assembly comprising an aperture diaphragm arranged between the object side and the first lens (Figure 1, “St”), wherein a distance SL from the aperture diaphragm to the image plane on the optical axis, and the distance TTL from the object-side surface of the first lens to the image plane on the optical axis satisfy 0.70<SL/TTL<1.25 → 5.027/5.332 = 0.94 (pages 2 & 3, TABLE 2).
Regarding claim 33, Fang discloses wherein the distance TTL from the object-side surface of the first lens to the image plane on the optical axis, and half of a diagonal length ImgH of an effective pixel area of an electronic photosensitive element on the image plane satisfy TTL/ImgH<2.65 → TTL/IH < 1.35 (page 4, TABLE 6).
Regarding claim 34, Fang discloses wherein an image-side surface of the first lens is a concave surface, and a radius of curvature R2 of the image-side surface of the first lens and an effective focal length f1 of the first lens satisfy 1.2<R2/f1<1.7 → 5.48830/4.541782 = 1.21 (page 2, TABLE 1 & 2).
Regarding claim 35, Fang discloses wherein the second lens has a negative refractive power, and the effective focal length f1 of the first lens and an effective focal length f2 of the second lens satisfy -0.9<f1/f2<-0.2 → 4.541782/-12.8574 = -0.35 (page 2, TABLE 1).

Allowable Subject Matter
Claims 13, 17, 19 and 20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 13, 17, 19 and 20: an iris lens assembly as claimed, specifically satisfying 1.2<DT11/DT22<1.8.
Claims 7, 10 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 7: an iris lens assembly as claimed, specifically satisfying 0.1<|SAG32/CT3|<0.8.
The prior art fails to teach a combination of all the claimed features as presented in claim 10: an iris lens assembly as claimed, specifically satisfying 1.2<DT11/DT22<1.8.
The prior art fails to teach a combination of all the claimed features as presented in claim 36: an iris lens assembly as claimed, specifically satisfying 1.2<DT11/DT22<1.8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 9, 12, 25, 28, 30, 31 and 33-35 have been considered but are moot because the new ground of rejection does 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 12, 2021